NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5031-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM KING,

     Defendant-Appellant.
__________________________

                    Argued January 24, 2019 – Decided May 8, 2019

                    Before Judges Fuentes, Vernoia and Moynihan.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Somerset County, Indictment No. 14-06-
                    0382.

                    Cody T. Mason, Assistant Deputy Public Defender,
                    argued the cause for appellant (Joseph E. Krakora,
                    Public Defender, attorney; Cody T. Mason, of counsel
                    and on the briefs).

                    Paul H. Heinzel, Assistant Prosecutor, argued the cause
                    for respondent (Michael H. Robertson, Somerset
                    County Prosecutor, attorney; Paul H. Heinzel, of
                    counsel and on the brief).
PER CURIAM

      Defendant William King appeals from the denial of his motion to suppress

evidence seized from his putative part-time residence during execution of a

search warrant. Based on our review of the record in light of the applicable legal

principles, we affirm.

                                        I.

      As a result of a months' long investigation involving surveillance and

intercepted telephone and electronic communications, on April 2, 2014, law

enforcement officers executed a search warrant at a residence on St. Georges

Avenue in Linden that they claimed defendant shared with his girlfriend. During

the search, law enforcement officers recovered heroin and a defaced firearm.

      Defendant was subsequently charged in an indictment with third-degree

conspiracy to distribute a controlled dangerous substance (CDS), N.J.S.A. 2C:5-

2 and 2C:35-5(a)(1), -5(b)(3), (b)(5) and/or (b)(13) (count one); third-degree

possession of heroin with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and

-5(b)(3) (count two); second-degree possession of a firearm (.45 cal. Smith &

Wesson) during a drug offense, N.J.S.A. 2C:39-4.1 (count three); fourth-degree

possession of a defaced firearm, N.J.S.A. 2C:39-3(d) (count four); and second-

degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a) (count five).


                                                                          A-5031-16T4
                                        2
Defendant was charged in a separate indictment with one count of second-degree

persons not to have weapons, N.J.S.A. 2C:39-7(b).

       Defendant moved to suppress the evidence claiming the affidavit

supporting the issuance of the search warrant did not establish probable cause

to search the residence, the warrant was not sufficiently particular because it

incorrectly identified the St. Georges Avenue location as being in Edison and

the officers should have ceased the search after discovering the residence

contained two residential units, one of which was not defendant's. The court

granted defendant's request for a Franks1 hearing on the validity of the search

warrant.

       The evidence presented during the hearing showed that a judge issued the

warrant for the St. Georges Avenue residence on March 28, 2014, based on the

joint affidavit of Somerset County Prosecutor's Office Detective Randy Sidorski

and Investigator Vincent Wilson. The affidavit explained that law enforcement

officers conducted an investigation of defendant and numerous other identified

individuals commencing on March 10, 2014, with the issuance of a warrant

authorizing interception of electronic and wire communications, and continuing

through the March 28, 2014 search warrant application.


1
    Franks v. Delaware, 438 U.S. 154 (1978).
                                                                       A-5031-16T4
                                       3
      The affidavit detailed numerous conversations between defendant and

various individuals related to the sale and distribution of CDS and the

surveillance of defendant engaging in asserted drug transactions with the

individuals with whom he communicated. The conversations and surveillance

described occurred on various dates between March 11 and March 26, 2014.

The affidavit further explained that in many instances, following defendant's

intercepted communications concerning drug transactions, he was observed

leaving a residence on Frank Street in Somerset and then meeting with the other

participant to the communications to complete the transactions either at or near

the Frank Street location.

      The affidavit also described an intercepted text communication on March

16, 2014, between defendant and Hamza Namoya, during which they discussed

a drug transaction and defendant asked if Namoya would take him "home."

Namoya responded, "K u ready now[?]" Defendant replied, "Yea . . . ." Namoya

also texted defendant stating, "Am out side," and defendant said, "Comin now."

Defendant was observed leaving the Frank Street residence, entering a vehicle

and traveling to the St. Georges Avenue residence, where he exited the vehicle

and was observed entering the rear of the residence.




                                                                        A-5031-16T4
                                       4
        The affidavit further detailed that, "[i]n addition to the instances" already

mentioned, surveillance officers observed defendant exit the St. Georges

Avenue residence "just prior to meeting people in order to conduct CDS

transactions." The affidavit also explained that following the interception of

"phone calls involving CDS distribution," surveillance officers "have observed

[defendant] exit[ing the St. Georges Avenue] residence and . . . meet[ing] people

for the purpose of a CDS transaction." At the hearing, Detective Sidorski

explained that on March 20, 2014, officers intercepted telephone calls and text

messages between defendant and an individual during which arrangements were

made for the individual to travel to the St. Georges Avenue address to purchase

two bricks2 of heroin from defendant. The individual was then observed arriving

at the address, at which time defendant exited the residence through its front

door and entered the individual's vehicle to conduct a CDS transaction.

        The affidavit also asserted defendant's girlfriend resided at the St. Georges

Avenue address and described the girlfriend's active participation in defendant's

drug distribution network. The affidavit did not indicate how the officers knew

the girlfriend resided there, although a footnote indicated "[t]he individuals

named herein were identified through various means," the records of which the


2
    Sidorski explained that a brick of heroin consists of fifty bags of the substance.
                                                                              A-5031-16T4
                                           5
affidavit "incorporate[s] by reference herein." At the initial proceeding on

defendant's suppression motion, however, defendant, through his counsel ,

acknowledged that his girlfriend resided at the St. Georges Avenue address.

      The affidavit contained a description of the St. Georges Avenue residence

to be searched as follows:

            The residence is described as a two story residence with
            a dormer atop the second floor. The roof is tan in color.
            The front is covered in a beige vinyl siding. Facing the
            street, the dormer has a single window, the second floor
            has two windows, and the first floor has two windows
            and a front door, which is white in color. There is a
            front porch on the first level. There are approximately
            six steps leading up the front porch from the street
            level, with a black railing on both sides of the steps.

      In addition to the street address of the residence, the search warrant also

described the place to be searched as:

            St. Georges Avenue, Edison, NJ is more specifically
            described as a two story residence with a dormer atop
            the second floor. The roof is tan in color. The front is
            covered in beige vinyl siding. Facing the street, the
            dormer has a single window, the second floor has two
            windows, and the first floor has two windows, and a
            front door, which is white in color. There is a front
            porch on the first level. There are approximately six
            steps leading up to [the] front porch from the street
            level, with a black railing on both sides of the steps.

      Investigator Wilson submitted an application to amend a wiretap order on

March 31, 2018, after intercepted communications led investigators to believe

                                                                         A-5031-16T4
                                         6
defendant "currently possesses firearms," stores them at his St. Georges Avenue

address, "and can and will provide firearms" to individuals likely to use them in

violent confrontations with others.

      Detective Sidorski testified that during the surveillance of the residence

prior to the search, investigators observed defendant utilizing the front and back

entrances of the house. There were two mailboxes on the front porch, but they

were not apparent unless one stood on the porch, and investigators did not get

that near to the house, for fear of compromising the investigation, and never saw

the mailboxes. Sidorski testified neither he nor the team he supervised were

aware the residence had more than one water meter before the search, though he

acknowledged seeing two meters on the side of the house after execution of the

warrant, and they did not consider "getting tax records or utility records to

confirm that it was . . . a single . . . family residence" because "[t]here was no

indication . . . that it was a multi-family dwelling."

      Sidorski was not present when the search warrant was executed, but was

on site following execution of the warrant. According to Sidorski, when the

officers entered the residence to execute the search warrant, they assumed it was

a single family home and searched the first floor, where defendant and his




                                                                          A-5031-16T4
                                         7
girlfriend resided. Officers went to the second floor, learned it was "a separate

home, separate dwelling" and did not search it.

        The court determined the totality of the circumstances described in the

affidavit established probable cause to search the St. Georges Avenue residence.

The court found it "troubling" the warrant stated an incorrect town and police

did not discover the house was a multi-unit residential home before the search

commenced. However, the court found the errors did not negate the probable

cause for the search warrant and "the warrant provided police with enough facts

and specificity that the location could be reasonably ascertained to be the correct

location in order to execute the search."

        Defendant pleaded guilty to third-degree conspiracy to distribute a

controlled substance; third-degree possession of heroin with intent to distribute;

fourth-degree possession of a defaced firearm; second-degree certain persons

not to have weapons; and a violation of probation.3 On June 30, 2017, the court

imposed an aggregate eight-year sentence with five years of parole ineligibility.

Defendant appealed from the court's denial of the suppression motion. R. 3:5-

7(d).


3
  The charge for which defendant was resentenced on the violation of probation
is not identified, nor is the judgment of conviction on the violation of probation
included in the record on appeal.
                                                                           A-5031-16T4
                                        8
Defendant offers the following arguments for our consideration:

     POINT I

     THE MOTION TO SUPPRESS EVIDENCE SHOULD
     HAVE BEEN GRANTED BECAUSE THE SEARCH
     WARRANT    WAS    NOT   SUPPORTED   BY
     PROBABLE CAUSE SPECIFIC TO THE HOME
     THAT WAS SEARCHED.

     POINT II

     THE MOTION TO SUPPRESS EVIDENCE SHOULD
     HAVE BEEN GRANTED BECAUSE THE SEARCH
     WARRANT VIOLATED THE CONSTITUTIONAL
     PARTICULARLITY [sic] REQUIREMENT BY
     FAILING TO INDICATE THE CORRECT ADDRESS
     AND THAT THERE WERE MULTIPLE UNITS, AND
     BECAUSE THE OFFICERS UNREASONABLY
     FAILED TO DISCONTINUE THE SEARCH ONCE
     THEY DISCOVERED THERE WERE MULTIPLE
     UNITS.

     A. The Warrant Was Invalid Because It Listed the
     Wrong Town and There Were No Grounds to Cure that
     Error.

     B. The Warrant Was Invalid Because It Did Not
     Identify Which of the Two Units in the Multi-Family
     Home Was to Be Searched.

     C. The Motion to Suppress Should Have Been Granted
     Because the Officers Should Have Stopped the Search
     Once They Discovered There Were Multiple Units.




                                                                  A-5031-16T4
                                9
                                        II.

      "[A]n appellate court reviewing a motion to suppress must uphold the

factual findings underlying the trial court's decision so long as those findings

are 'supported by sufficient credible evidence in the record.'" State v. Elders,

192 N.J. 224, 243 (2007) (citation omitted). The "findings of the trial judge . . .

are substantially influenced by his [or her] opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." State v. Locurto, 157 N.J. 463, 471 (1999) (quoting State v. Johnson,

42 N.J. 146, 161 (1964)). We should disturb the trial court's findings "only if

they are so clearly mistaken 'that the interests of justice demand intervention

and correction.'" Elders, 192 N.J. at 244 (quoting Johnson, 42 N.J. at 162).

However, we do not defer to the trial court's legal interpretations. State v.

Gamble, 218 N.J. 412, 425 (2014).

      "It is well settled that a search executed pursuant to a warrant is presumed

to be valid and . . . a defendant challenging its validity has the burden to prove

'that there was no probable cause supporting the issuance of the warrant or that

the search was otherwise unreasonable.'" State v. Jones, 179 N.J. 377, 388

(2004) (citation omitted). "[S]ubstantial deference must be paid by a reviewing

court to the determination of the judge who has made a finding of probable cause


                                                                           A-5031-16T4
                                       10
to issue a search warrant." State v. Evers, 175 N.J. 355, 381 (2003). Any

"[d]oubt as to the validity of the warrant 'should ordinarily be resolved by

sustaining the search.'" State v. Keyes, 184 N.J. 541, 554 (2005) (quoting Jones,

179 N.J. at 389).

      We "accord substantial deference to the discretionary determination

resulting in the issuance of the [search] warrant." State v. Boone, 232 N.J. 417,

427 (2017) (alteration in original) (quoting Jones, 179 N.J. at 388). Our role is

to determine whether the warrant application presented sufficient evidence for

a finding of probable cause to search the location for the items sought. State v.

Chippero, 201 N.J. 14, 32 (2009).

      "The application for a warrant must satisfy the issuing authority 'that there

is probable cause to believe that a crime has been committed, or is being

committed, at a specific location or that evidence of a crime is at the place sought

to be searched.'" Boone, 232 N.J. at 426 (quoting Jones, 179 N.J. at 388). The

probable cause inquiry requires courts to "make a practical, common sense

determination whether, given all of the circumstances, there is a fair probability

that contraband or evidence of a crime will be found in a particular place." State

v. Marshall, 199 N.J. 602, 610 (2009) (quoting State v. O'Neal, 190 N.J. 601,

612 (2007)); see also Jones, 179 N.J. 389 (noting that a court must consider the


                                                                            A-5031-16T4
                                        11
"the totality of the circumstances" in determining if there is probable cause for

a search). "[T]he probable cause determination must be . . . based on the

information contained within the four corners of the supporting affidavit, as

supplemented by sworn testimony before the issuing judge that is recorded

contemporaneously." Boone, 232 N.J. at 427 (alterations in original) (quoting

Marshall, 199 N.J. at 611).

                                       A.

      Defendant first argues the search warrant was not supported by probable

cause because the supporting affidavit contained only three pieces of

information regarding the St. Georges Avenue residence, none of which

sufficiently linked the residence to defendant's alleged commission of CDS

related offenses: (1) the assertion it was his girlfriend's residence and

defendant's part-time residence; (2) a drug distribution network participant

drove defendant "home" to the address on March 16, 2014; and (3) on one

occasion investigators saw defendant exit the residence and meet individuals for

a CDS transaction.

      We agree with defendant's claim the court could not properly rely on the

affidavit's representation that defendant's girlfriend resided at the address to




                                                                         A-5031-16T4
                                      12
support probable cause to search the St. Georges Avenue residence.4 The

affidavit describes defendant's girlfriend's actions as a participant in the

distribution of the CDS, but does not include any evidence establishing where

defendant's girlfriend resides, that the St. Georges Avenue address was her

residence or how the police knew the residence was allegedly hers. See Boone,

232 N.J. at 429-31. The footnote in the affidavit, indicating that the various

participants in the alleged CDS distribution network were "identified" through

various sources, does not provide any information concerning defendant's

girlfriend's residence. The affidavit therefore did not support a finding of

probable cause based on the assertion that defendant's girlfriend resided at the

St. Georges Avenue residence. Ibid.

      In any event, based on the totality of the other circumstances presented in

the supporting affidavit, there are facts supporting "a practical, common sense

determination" that "there [was] a fair probability that contraband or evidence


4
   We appreciate that defendant did not raise the argument before the motion
court and that his counsel stated during the initial proceeding that defendant's
girlfriend resided at the St. Georges Avenue address. Although we generally do
not consider arguments that are not first presented before the trial court, State v.
Robinson, 200 N.J. 1, 20 (2009), we consider defendant's contention that the
affidavit did not establish his girlfriend resided at the address because the appeal
requires our assessment of the court's finding of probable cause based on the
totality of the circumstances presented in the supporting affidavit.


                                                                            A-5031-16T4
                                        13
of a crime" would be found at the St. Georges Avenue address. 5 Marshall, 199

N.J. at 610 (quoting O'Neal, 190 N.J. at 612). The affidavit revealed ongoing

distribution of CDS to numerous individuals on a daily basis commencing March

11, 2014 and continuing through March 26, 2014. The affidavit detailed the

involvement of defendant and twenty-three other individuals' involvement in the

sale, distribution, purchase and distribution of CDS.

      The affidavit also reveals that the arrangements for the sales, the

distribution, and the delivery of the CDS occurred at numerous locations.

During a March 16, 2014 exchange of text messages between defendant and

Namoya concerning a suspected CDS transaction, defendant requested a ride to

his "home," made arrangements for Namoya to transport him there, was

transported by Namoya to the St. Georges Avenue residence and was observed

entering the residence. Thus, unlike in Boone, where there was no evidence

establishing that the place to be searched was the defendant's residence, Boone,

232 N.J. at 429-30, here there was direct evidence the St. Georges address was


5
  The State argues for the first time on appeal that the search of the St. Georges
Avenue address was "also sustainable under the inevitable discovery doctrine"
because "police . . . developed probable cause of new gun crimes . . . within
hours of [the judge's] issuance of the search warrant." We generally decline to
consider arguments raised for the first time on appeal, see Robinson, 200 N.J. at
20, and note that it is otherwise unnecessary to consider the State's belated
contention because the affidavit otherwise established probable cause.
                                                                          A-5031-16T4
                                       14
defendant's residence: his declaration the residence was his "home." Moreover,

the affidavit explained defendant made arrangements for a CDS transaction

during an intercepted phone call, and was then observed leaving the St. Georges

Avenue residence and meeting with people for the purpose of a CDS transaction.

      These circumstances detailed in the affidavit support the search warrant

judge's determination there was a fair probability defendant resided at the St.

Georges Avenue address and evidence of a crime would be found there. The

affidavit showed defendant was involved in an ongoing and large scale CDS

distribution network. See, e.g., United States v. Whitner, 219 F.3d 289, 297 (3d

Cir. 2000) ("In the case of drug dealers, a number of other courts of appeals have

held that evidence of involvement in the drug trade is likely to be found where

the dealers reside."). Moreover, defendant identified the residence as his home

and the affidavit showed he committed an offense while in the residence: he

made arrangements for a CDS transaction from the residence and left the home

to complete the CDS transaction. "We accord substantial deference to a trial

court's determination that there was probable cause to issue a warrant,"

Marshall, 199 N.J. at 612, and are satisfied the affidavit provided "specific

evidence" demonstrating probable cause that there was evidence related to the

commission of defendant's alleged crimes in the residence, Boone, 232 N.J. at


                                                                          A-5031-16T4
                                       15
431. Defendant failed to sustain his burden of demonstrating otherwise. Jones,

179 N.J. at 388.

      We find no merit in defendant's contention the affidavit did not allege

sufficient facts concerning the dates of the criminal activity related to the St.

Georges Avenue address to permit a finding there was probable cause to believe

"the law was being violated at the time the warrant issued." State v. Blaurock,

143 N.J. Super. 476, 479 (App. Div. 1976). The affidavit describes defendant's

extensive daily criminal activity occurring over the eighteen-day period

immediately prior to the search warrant application, and explains defendant

arranged a CDS transaction from the residence as part of the ongoing CDS

distribution network and left the residence to complete the CDS transaction

during that time.6 Again, the totality of those circumstances supports the court's

"practical, common sense determination . . . given all of the circumstances,"

Marshall, 199 N.J. at 610 (quoting O'Neal, 190 N.J. at 612), that such activity

remained ongoing at the St. Georges Avenue residence, as well as the other

various locations at which defendant engaged in criminal activity, at the time

the warrant issued. See, e.g., Blaurock, 143 N.J. Super. at 479 (noting that


6
  As noted, it was established during the Franks hearing that defendant arranged
the CDS transaction from the residence and left the residence to complete it on
March 20, 2014, eight days before the search warrant application.
                                                                          A-5031-16T4
                                       16
"[t]ogether with the element of time . . . the nature of the unlawful activity" must

be considered in determining if there is probable cause to believe there is

evidence of that activity at the time the search warrant is sought (quoting United

States v. Johnson, 461 F.2d 285, 287 (10th Cir. 1972))).

                                        B.

      Defendant next contends the search warrant's erroneous reference to

Edison as the town in which the St. Georges Avenue residence was located

violates the requirement that a warrant "particularly describ[e] the place to be

searched." U.S. Const. amend. IV. The particularity requirement "mandates

that 'the description is such that the officer with a search warrant can with

reasonable effort ascertain and identify the place intended.'" Marshall, 199 N.J.

at 611 (quoting Steele v. United States, 267 U.S. 498, 503 (1925)).

      The purpose of the "particularity requirement [is] to prevent general

searches. By limiting the authorization to search to the specific areas and things

for which there is probable cause to search, the requirement ensures that the

search will be carefully tailored to its justifications . . . ." Ibid. (quoting

Maryland v. Garrison, 480 U.S. 79, 84 (1987)). Although "a search warrant

must describe the premises to be searched with reasonable accuracy, pin-point

precision is not demanded." State v. Wright, 61 N.J. 146, 149 (1972).


                                                                            A-5031-16T4
                                        17
      That a search warrant includes the wrong address of the premises to be

searched does not necessarily run afoul of the particularity requirement or render

the ensuing search of the premises at the correct address invalid. "The test is

not whether the description is completely accurate in every detail but rather

whether it furnishes a sufficient basis for identification of the property so that it

is recognizable from other adjoining and neighboring properties."           State v.

Daniels, 46 N.J. 428, 437 (1966). Analysis of the search's validity "must be

approached on a common sense basis rather than upon a super technical basis

requiring elaborate specificity." Ibid.

      In State v. Daniels, the search warrant affidavit explained that a reliable

confidential informant reported, and surveillance confirmed, an illegal lottery

operation located on premises with an address of "31 Avon Place" in a large

municipality. Id. at 431-32. The affidavit further described the premises as "a

small candy and ice cream store." Id. at 431. The court found probable cause

to search the premises and issued a warrant for "a confectionery store known

and designated as No. 31 Avon Place" in the municipality. Id. at 432. The

premises were searched, but it was subsequently revealed that the store was

located at "35 Avon Place." Ibid.




                                                                             A-5031-16T4
                                          18
      The defendant filed a suppression motion arguing, as defendant does here,

that the search was unlawful because "neither the affidavit nor the search

warrant particularly describe[d] the place to be" searched. Id. at 435. The trial

court granted the motion, and the Supreme Court subsequently granted the

State's motion for leave to appeal. Id. at 433. The Supreme Court found there

was probable cause for the issuance of a warrant, no evidence the officers

"desired to obtain a general warrant under the guise of a specific warrant," id. at

437, the officers complied with the requirement of seeking a warrant from a

judge, and the error in the designation of the address "was rationally explained,"

id. at 438.

      The Court further noted the affidavit and warrant included a description

of the premises (i.e., a "confectionery store") separate from the address, and

there was no evidence other properties fitting the description were "likely to be

confused with the intended premises." Ibid. The Court also relied on the

evidence showing that an officer could have, with reasonable effort, determined

the premises to be searched and that officers engaged in the search "had been

engaged in the surveillance and therefore knew the specific property for which

the warrant was issued." Ibid. The Court explained that it did:

              not mean to be understood to say generally that the
              personal knowledge of the officer executing the

                                                                           A-5031-16T4
                                       19
            warrant, of the place intended to be searched, could
            cure a vitally deficient description, but . . . where . . .
            the error is at the worst innocent and technical, and
            there is additional descriptive language which properly
            identifies the place, such knowledge is an element to be
            considered.

            [Ibid.]

The Court reversed the suppression order, concluding that "[i]n the light of the

foregoing, the error [concerning the address] fades into comparative

insignificance." Id. at 439.

      Similarly, in State v. Bisaccia, the search warrant affidavit contained a

detailed description of the building to be searched as "a one story frame building

with a store," "a large sign over the entrance saying Coca Cola Toys—Candy

Coca Cola" and a front porch featuring a "look-out" at the address of "371 10th

Street" in a designated municipality. 58 N.J. 586, 588 (1971). The court found

probable cause to search the building and issued a warrant authorizing the search

of "the premises located at 371 10th Street, a one story frame building" in the

municipality. Ibid. The officer who was the affiant for the affidavit and had

previously surveilled the premises described in the affidavit executed the

warrant. Ibid. However, it was later discovered that the correct number of the

building was 375, not 371. Ibid.



                                                                          A-5031-16T4
                                       20
      The defendant filed a suppression motion and argued the warrant was

defective because it listed the incorrect address of the building. Ibid. The

Supreme Court reversed the trial court's suppression order, finding the building

intended to be searched "was unmistakably described in the affidavit," and "[n]o

other structure in the vicinity matched that description." Ibid. The Court found

the warrant, combined with the affidavit's description of the property and the

executing officer's "prior knowledge as to the place intended in the warrant," id.

at 593, whereby he "knew the judge who issued the warrant intended the

building he had amply described in his affidavit," was sufficient to uphold the

search, id. at 592-93.

      Measured against the principles relied on by the Court in Daniels and

Bisaccia, we are satisfied the court correctly determined the error in the

identification of the town in which the St. Georges Avenue address was located

did not violate the particularity requirement. The officers applied for a warrant

for the search and there is no evidence the officers sought a general search

warrant under the pretense of a specific warrant. To be sure, the officers were

inattentive by erroneously referencing the town in which the St. Georges Avenue

premises were located, but Sidorski explained the mistake was the result of

nothing more than a typographical error, and there is no evidence to the contrary.


                                                                          A-5031-16T4
                                       21
      In addition, the affidavit and warrant included a detailed physical

description of the premises that matched the physical description of the

residence that was searched. And, the premises searched not only matched the

physical description included in the affidavit and warrant, the premises also had

the identical house number and St. Georges Avenue street address listed in the

affidavit and warrant. There is no evidence that any other property in a ny other

town or location shared the identical physical characteristics of the premises and

its street number and name. Thus, the premises searched could not be confused

with any other residence.

      Because the error here was "at the worst innocent and technical," it is

appropriate to also consider the knowledge of the officers. Daniels, 46 N.J. at

438. The affidavit states that the search was to be conducted by the officers who

actually conducted the surveillance, who "knew the specific property for which

the warrant was issued." Ibid.; see also Wright, 61 N.J. at 149 (explaining that

an officer's "own knowledge is a very relevant factor" in determining whether

the particularity requirement's purpose—preventing entry into property that

officers have "no authority to invade"—is violated). Thus, we are convinced, as

the Court was in Bisaccia, that the State did not violate the particularity

requirement because "[t]he place searched was undeniably the place as to which


                                                                          A-5031-16T4
                                       22
probable cause had been made out," "was in fact the place the warrant was meant

to describe," and the "error" did not "taint the justice of the search." 58 N.J. at

592.

                                        C.

       Defendant also argues the search warrant violated the constitutional

particularity requirement because it did not identify which of the two units in

the residence the officers were authorized to search. Defendant contends the

officers should have known the residence contained two units prior to applying

for the search warrant and should have abandoned the search after determining

the residence contained two units when they executed the search warrant.

       Application of the particularity requirement is problematic where criminal

activity is suspected in a multi-unit structure. In Marshall, the Court found a

search warrant violated the particularity requirement because it did not define

the particular apartment to be searched, but instead authorized the executing

officers to determine the defendant's residential unit while executing the

warrant. 199 N.J. at 613. The Court found that the thrust of the particularity

requirement is to avoid an apartment-building-wide search, and "when a multi-

unit building is involved, the affidavit in support of the search warrant must

exclude those units for which police do not have probable cause." Id. at 611.


                                                                           A-5031-16T4
                                       23
The court determined it was unconstitutional to leave the determination as to

which of the units would be searched to the executing officers. Id. at 616-17.

      In Marshall, the Court also discussed its decision in Wright, where it did

not find a constitutional violation even though the affidavit did not indicate there

were three apartments on the top floor of the premises. Id. at 614-15. The Court

explained that in Wright the affidavit limited the request to search to the

apartment "that was in fact occupied by the defendant," and the evidence showed

the police were familiar with the defendant's apartment because they had

searched it several months before. Id. at 615 (quoting Wright, 61 N.J. at 149).

      The Court further discussed our decision in State v. Ratushny, 82 N.J.

Super. 499 (App. Div. 1964). Marshall, 199 N.J. at 624. In Ratushny, we

affirmed the suppression of evidence seized during the search of an apartment

in a four-unit apartment building, "hold[ing] that where the premises reasonably

believed to house illegal activity are known or reasonably should have been

known by the police to be premises being utilized for the occupancy of more

than one family, the search warrant must contain as specific a description of the

particular area to be searched as the nature of the circumstances reasonably

permit." 82 N.J. Super. at 506. We further explained that a "general description"

of the premises without regard to a particular unit "will pass muster only when


                                                                            A-5031-16T4
                                        24
it appears that a more specific description could not be obtain ed without

endangering the secrecy of surveillance or the efficacy of an arrest, or there are

equivalent justifying circumstances."       Id. at 507.   The Court in Marshall,

however, explained that the general description referenced in Ratushny is not

acceptable where "the nature of the circumstances either permitted the police to

discover the specific apartment unit prior to obtaining the search warrant, or at

minimum, would have allowed the police to return to the court to amplify the

affidavit with the precise unit prior to executing the warrant." 199 N.J. at 617.

      Here, the circumstances are factually different than those presented in

Marshall, Wright and Ratushny because the officers were unaware the residence

contained two units when the search warrant affidavit was submitted to the court

and prior to the execution of the warrant. A warrant violates the particularity

requirement when it "authorizes the search of an entire building when cause is

shown for searching only one apartment." State v. Sheehan, 217 N.J. Super. 20,

28 (App. Div. 1987). However, "[a]n exception to this rule exists where the

multiple-unit character of the premises is not known or is not reasonably

apparent to the officer applying for and executing the warrant." Id. at 28 n.1;

accord State v. Schumann, 156 N.J. Super. 563, 566-67 (App. Div. 1978); State

v. Hendricks, 145 N.J. Super. 27, 33 (App. Div. 1976).


                                                                          A-5031-16T4
                                       25
      In Maryland v. Garrison, the United States Supreme Court considered

whether officers must particularize their requests to exclude apartments for

which they have no probable cause from the scope of the requested warrant

where they are unaware there are separate units in the area to be searched. 480

U.S. at 85. The Court explained that officers must make "a reasonable effort to

ascertain and identify the place intended to be searched" such that their

conclusions can be deemed reasonable. Id. at 88. However, "the discovery of

facts demonstrating that a valid warrant was unnecessarily broad does not

retroactively invalidate the warrant." Id. at 85. The court must assess the

warrant "on the basis of the information that the officers disclosed, or had a duty

to discover and to disclose, to the issuing magistrate." Ibid.

      Here, the trial court did not clearly state its findings regarding whether the

officers made reasonable efforts to determine if the residence contained more

than one unit, but the uncontroverted evidence established they were unaware

the residence contained more than one unit, there was no reason known to the

officers suggesting that it did, and the only indicia the residence might contain

more than one unit—the mailboxes and meters—were not discovered as a result

of concerns that gaining close proximity to the residence would compromise the

ongoing surveillance and investigation. Thus, we cannot conclude the officers


                                                                            A-5031-16T4
                                       26
acted unreasonably in failing to conduct any additional investigation to

determine if the residence included more than one unit; their surveillance and

observations did not suggest any reason to do so and, in fact, provided a

reasonable basis for the decision no further investigation was required.

      That is not to say we endorse the officers' failure to undertake a more

thorough investigation to determine if the residence contained more than one

unit. Where law enforcement is not certain a residence contains only one unit,

the more diligent and suggested practice is to investigate easily accessible

utility, tax and other records to ensure a search warrant is limited to the

particular unit for which there is probable cause to search. Indeed, a judge

presented with a search warrant request for a residence is well -advised to

consider whether an investigation concerning the number of units has been

undertaken. For the reasons stated, however, we do not find the officers' failure

to conduct such an investigation under the circumstances presented here was

unreasonable.

      In Garrison, the Court found officers legally entered a building's third-

floor living quarters, which contained two apartments, because they reasonably

believed the floor contained only one unit. Id. at 86. The same is true here.

Moreover, Sidorski explained the officers had no reason to suspect the house


                                                                           A-5031-16T4
                                      27
contained multiple units, the actual search was limited to the unit in which

defendant resided and, although the officers went to the second unit, they did

not search the unit because they discovered others resided there. Under similar

circumstances in Garrison, the Court found a search did not violate either the

particularity requirement or the constitutional prohibition against unreasonable

searches and seizures. Id. at 87-89. We make the same finding here.

      Finally, defendant argues police should have ceased searching the St.

Georges Avenue residence upon discovering it contained multiple units. We

reject this argument for two reasons. First, defendant did not raise this argument

below, and it neither goes to the jurisdiction of the trial court nor is a matter of

great public interest, so we will not consider it. See Robinson, 200 N.J. at 20.

      In addition, this argument fails because the United States Supreme Court

has already addressed this question in Garrison. The Court found "we must

judge the constitutionality of [the officers'] conduct in light of the information

available to them at the time they acted." Garrison, 480 U.S. at 85. The Court

had "no difficulty concluding that the officers' entry into the third-floor common

area," not knowing it contained two apartments, "was legal." Id. at 86. The

officers recognized "they were required to discontinue the search of [Garrison's]

apartment," because he and his home were not the target of the warrant, "as soon


                                                                            A-5031-16T4
                                        28
as they discovered that there were two separate units on the third floor and

therefore were put on notice of the risk that they might be in a unit erroneously

included within the terms of the warrant." Id. at 87. The Court found the officers

"properly responded to the command contained in a valid warrant even if the

warrant is interpreted as authorizing a search limited to [the target's] apartment

rather than the entire third floor." Id. at 88. The Court held "the officers'

conduct was consistent with a reasonable effort to ascertain and identify the

place intended to be searched within the meaning of the Fourth Amendment."

Ibid.

        We are presented with almost identical circumstances. Officers entered

the St. Georges Avenue residence with no knowledge of a second unit and

discontinued their search of the second floor "as soon as they discovered that

there were two separate units." Id. at 87. Thus, they "properly responded to the

command contained in a valid warrant" and conducted "a search limited to"

defendant's apartment, rather than the entire building. Id. at 88. The search of

defendant's unit was therefore valid.

        We affirm the trial court's denial of defendant's motion to suppress.




                                                                           A-5031-16T4
                                        29